DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 and 10-17 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Apr. 11, 2022 has been entered and made of record.  In view of the Applicant’s amendment of the title, the objection to the specification is expressly withdrawn. In view of the Applicant’s amendment for claim 7, the claim objection is expressly withdrawn.

Response to Arguments
Applicant's arguments dated Apr. 11, 2022 have been fully considered, but they are not persuasive.  
Claim 1 has been amended, substantially incorporating claim 9, to further recite the limitations “each upper pegs of said pair of upper pegs being cylindrical and straight extending vertically from said medial section;” and “said upper pegs are inserted and fully laterally surrounded by said upper peg wells wherein said upper pegs fully restrict lateral movement of said top section on said medial section”.  
Applicant argues (Remarks, p. 10)
Claim 9 has been cancelled in favor of amended claim 1 as noted above.  Claim 1 has been further amended to clarify the structure of the invention and distinguish from the collective teaching of the cited references.  … The rejection relies only on Scannell as to the pegs.  Scannell teaches L-shaped legs which require lateral movement to engage and disengage the L-shaped legs from the adjacent structure.  Thus, one of ordinary skill in the art could never find it obvious to make modifications to meet the claim limitations in view of the cited references.

	Examiner respectfully disagrees.  Scannell already teaches the concept of pegs and peg wells as provided in the prior Office Action, and at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the pegs to be cylindrical and straight extending vertically from main body and  inserted and fully laterally surrounded by said upper peg wells wherein said upper pegs fully restrict lateral movement of the main body, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Please also see the claim rejection for detailed analysis.
	Accordingly, claim 1 is not allowable.
Claim 10 has been amended in the similar manner as in claim 1, and Applicant argues (Remarks, p. 11)
Claim 10 has been amended and incorporates similar structure such that the collective teaching of the cited references could not lead one of ordinary skill in the art to make the necessary modifications to meet the claim limitations.

	Examiner respectfully disagrees.  For the same reason above, claim 10 is not allowable.  Please see claim 1 for detailed analysis.  
	Claims 2-8 and 10-16 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
	Claim 17 has been amended in the similar manner as in claim 1, and is not allowable for the same reason above. 
Examiner maintains his decision, and provides succinct explanation as described above. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Munechika (JP 2004-154159 A, hereinafter English translation provided by Clarivate Analytics) in view of Scannell, JR. (US 2009/0073694 A1).
	As to claim 1, Munechika discloses a display device (Munechika, Abs., a “decoration pot 10” comprising “electronic display screens 6”) comprising: 
	a structure (Munechika, FIG. 1, [0026], “decoration pot 1”) having a base (Munechika, FIG. 1, [0026], “base 2”), a medial section (Munechika, FIG. 1, [0026], “main body case 3”), and a top section (Munechika, FIG. 1, [0026], “flower pot 5 inserted from above into a substantially square opening 4 formed on the uppoer surface of the main body case 3”), said base, medial section, and top section being separably coupled together to define said structure (Munechika, FIG. 1, [0013], “the bottom surface and/or the peripheral surface thereof are detachably provided to facilitate care”); and 
	a display screen (Munechika, FIG. 1, [0028], “electronic display screen 6”), said display screen (Munechika, FIG. 1, [0028], “electronic display screen 6”) being coupled to and facing outwardly from (Munechika, see FIG. 1) said structure (Munechika, FIG. 1, [0026], “decoration pot 1”).  
	Munechika fails to explicitly teach a pair of upper pegs coupled to said medial section, said pair of upper pegs extending upwardly away from a top of said medial section; and a pair of upper peg wells, each of said upper peg wells extending into said top section, said pair of upper peg wells being positioned and sized to be complementary to said pair of upper pegs wherein said top section is positionable on said medial section such that said upper pegs are inserted into said upper peg wells wherein said upper pegs inhibit movement of said top section on said medial section.  
	However, Scannell teaches the concept of a pair of upper pegs (Scannell, FIGS. 14-17, [0465], e.g., “leg connectors 317 319”), said pair of upper pegs extending upwardly (Scannell, see FIGS. 14-17); and 
	a pair of upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”), each of said upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”) extending into said top section (Scannell, see FIGS. 14-17), said pair of upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”) being positioned and sized to be complementary to said pair of upper pegs (Scannell, FIGS. 14-17, [0465], e.g., “leg connectors 317 319”) wherein said top section is positionable on said medial section such that said upper pegs (Scannell, FIGS. 14-17, [0465], e.g., “leg connectors 317 319”) are inserted into said upper peg wells (Scannell, FIGS. 14-17, [0482], e.g., “leg-receiving slot”) wherein said upper pegs inhibit movement of said top section on said medial section (Scannell, e.g., see FIGS. 10-13).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” (medial section) to be connected with “transparent vase 2” via pairs of “leg connectors” and “leg-receiving slots”, as taught by Scannell, in order to provide “interlocking interchangeable and modular components” (Scannell, [0002], “interchangeable, modular, adaptable, telescoping, inter-fastening, interlocking, and/or inter-connecting”).
	Munechika in view of Scannell fails to explicitly teach the limitations “each upper pegs of said pair of upper pegs being cylindrical and straight extending vertically from said medial section;” and “said upper pegs are inserted and fully laterally surrounded by said upper peg wells wherein said upper pegs fully restrict lateral movement of said top section on said medial section”.
	However, Scannell already teaches the concept of pegs and peg wells, and at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the pegs to be cylindrical and straight extending vertically from main body and  inserted and fully laterally surrounded by said upper peg wells wherein said upper pegs fully restrict lateral movement of the main body, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Please also see the claim rejection for detailed analysis.
	As to claim 3, Munechika teaches the display device of claim 1, further comprising a speaker (Munechika, FIGS. 1-2, [0030], “speaker 13”) coupled to said structure wherein said speaker is configured for playing sounds (Munechika, FIGS. 1-2, [0022], “the speaker is used for background music”).
	As to claim 8, Munechika teaches the display device of claim 1, further comprising a receiver coupled to said structure, said receiver being in operational communication with said display screen wherein said display screen is configured to be controlled by an extrinsic electronic device (Munechika, [0030], “an image captured by the electronic camera 12 is converted into an image signal. And an image signal processing unit for transmitting the image signal from the transmission/reception circuit to the outside. Transmission and reception between the transmission/reception circuit and the outside may be wire communication or wireless communication”).  
	As to claim 10, it differs from claim 9 only in that it recites “lower pegs” and “lower wells” for connecting the “medial section” with the “base”.
	At the time of effective filing date, given that Scannell teaches the concept of connecting “pegs and wells” as in claim 9, it would have been obvious to one of ordinary skill in the art to modify add another pairs of “leg connectors” and “leg-receiving slots” between the “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” (medial section) and e.g., “modular, interchangeable base 300”, as taught by Scannell, as a matter of design and/or engineering choice.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Munechika (JP 2004-154159 A) in view of Scannell, JR. (US 2009/0073694 A1) and Lemons et al. (US 2019/0069058 A1).
	As to claim 2, Munechika teaches the display device of claim 1, further comprising a microphone (Munechika, FIG. 1, [0030], “microphone 12”) coupled to (Munechika, see FIG. 1) said structure (Munechika, FIG. 1, [0026], “decoration pot 1”), said microphone (Munechika, FIG. 1, [0030], “microphone 12”) being operationally coupled to (Munechika, see FIGS. 1-2) said display screen (Munechika, [0022], “the microphone is used for recording speech, and the speaker is used for background music. And broadcast speech sounds”; [0030], “an image signal received from the outside is processed and displayed on an electronic display screen”).
	Munechika in view of Scannell fails to explicitly teach “wherein images displayed on said display screen are controllable by audible operational commands”.
	However, Lemons teaches the concept that images displayed on said display screen are controllable by audible operational commands (Lemons, FIG. 1, [0018], e.g., “voice-controlled multimedia device and universal remote 130 may therefore … causing the movie to presented on the television 160”).
	At the time of effective filing date, further given that “the voice-controlled multimedia device and universal remote 200 may include a display or other component” (Lemons, [0027]), it would have been obvious to one of ordinary skill in the art to modify “base 2” taught by Munechika to further comprise “voice-controlled multimedia device and universal remote 200”, as taught by Lemons, in order to provide “ voice-controlled multimedia devices that can also function as universal remote controls” (Lemons, [0012]).
 
Claims 4-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Munechika (JP 2004-154159 A) in view of Scannell, JR. (US 2009/0073694 A1), Lemons et al. (US 2019/0069058 A1), Josse (FR 2 956 471 A1, hereinafter English translation provided by Clarivate Analytics) and Cheng et al. (US 10,972,556 B1).
As to claim 4, Munechika in view of Scannell and Lemons fails to explicitly teach the display device of claim 2, further comprising a light coupled to said structure.
However, Josse teaches the concept of a light (Josse, FIG. 5, “diodes 40”) coupled to said structure (Josse, FIG. 5, “housing 5”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “base 2” having “voice-recognition” function taught by Munechika in view of Lemons to relocate “electronic display screen 6” to the sides of “voice-controlled multimedia device and universal remote 200” (medial section), then modify the medial section to further comprise “diodes 40” and “transparent vase 2” (top section), as taught by Josse, in order to provide “an assembly comprising a vase and a device for illuminating the vase and will find a particular application for the presentation of cut flowers” (Josse, Description, ll. 2). 
  Munechika in view of Scannell, Lemons and Josse fails to explicitly teach “said light being controllable by audible commands through said microphone”.
However, Cheng teaches the concept of said light being controllable by audible commands through said microphone (Cheng, col. 12, ll. 58-65, “a voice-based service … invocation of lights skill, such as whether to turn the lights on or off … what color to select if the lights can display different colors, and so on”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” on its sides and “transparent vase 2” on its top taught by Munechika in view of Lemons and Josse to be controlled by “voice-based service for what color to select”, as taught by Cheng, in order to provide that “configuration of functionality accessible to devices may be performed with greater efficiency and flexibility” (Cheng, col. 3, ll. 7-9).
As to claim 5, Josse teaches the display device of claim 4, further comprising said light being one of a plurality of lights (Josse, FIG. 5, “diodes 40”) coupled to said structure (Josse, FIG. 5, “housing 5”), said plurality of lights (Josse, FIG. 5, “diodes 40”) including upwardly facing lights (Josse, see FIG. 5).  Examiner renders the same motivation as in claim 4.
Munechika in view of Scannell, Lemons, Josse and Cheng fails to explicitly teach “downwardly facing lights coupled to said medial section”.
However, given that Josse teaches the concept of upwardly facing lights coupled to said medial section (Josse, FIG. 5, “diodes 40”) for decorative purpose, at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to add another downwardly facing “diodes 40” to decorate the bottom of “base 2”, as a matter of design choice rather than an engineering one.
	As to claim 6, Josse in view of Cheng teaches the display device of claim 5, further comprising said plurality of lights (Josse, FIG. 5, “diodes 40”) being LED lights (Josse, FIG. 5, “light-emitting diodes 40”, i.e., LED) wherein a color of said plurality of lights is selectable (Cheng, col. 12, ll. 58-65, “a voice-based service … invocation of lights skill, such as whether to turn the lights on or off … what color to select if the lights can display different colors, and so on”).  Examiner renders the same motivation as in claim 4.
	As to claim 7, Munechika in view of Josse teaches the display device of claim 1, further comprising a replaceable battery (Munechika, FIGS. 1-2, [0031], “rechargeable battery … so as to be replaceable”) being electrically coupled to said display screen (Munechika, FIGS. 1-2, [0031], “is used by … the electronic display screen 6”) and positioned in said medial section (Josse, FIG. 5, “housing 5”).  Examiner renders the same motivation as in claim 4.
	As to claim 11, Josse teaches the display device of claim 7, further comprising: 
	a battery well in said medial section (Josse, “internally, this housing has one or more cavities for receiving batteries or batteries as well as electrical connections for connecting said power supply means to the light sources”).
	Munechika in view of Scannell, Lemons and Josse fails to explicitly teach “said battery well being cylindrical and concentric with a central vertical axis of said medial section”; and “said replaceable battery being complementary in shape to said battery well”.
	However, given that: (1) Munechika teaches that “base 2” and “main body 3” are separable; and (2) Josse teaches that “housing 5” and “vase 2” are separable, at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “voice-controlled multimedia device and universal remote 200” comprising “electronic display screens 6” on its sides (medial section) to further comprise a battery well at the center, in order to make it easier to replace battery, and the shape may be cylindrical according to the shape of conventional replaceable batteries as a matter of engineering choice.
	As to claim 12, Josse teaches the display device of claim 5, further comprising: 
	10said upwardly facing light (Josse, FIG. 5, “diodes 40”) being coupled to said medial section (Josse, FIG. 5, “housing 5”); and 
	said top section being light transmitting (Josse, see FIGS. 1-2, “the walls of the vase 2 are not opaque, but transparent or translucent to allow the passage of light”) and aligned with said upwardly facing light (Josse, FIG. 5, “diodes 40”) such that said top section is luminous when said upwardly facing light is on (Josse, see FIGS. 1-2).  Examiner renders the same motivation as in claim 4.
	As to claim 13, it recites the similar limitations as in claim 12, but recites “downwardly facing” in place of “upwardly facing” for the lights coupled to said medial section to make “said base luminous”.  Josse teaches them, and at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to align the another downwardly facing “diodes 40” to illuminate, e.g., “modular, interchangeable base 300” for the same decorative design purpose as for the top section, e.g., illuminating “transparent vase 2”. 
	As to claim 14, it recites the similar limitations as in the combined claims 12 and 13, and Josse teaches them.  Examiner renders the same motivation as in claims 12 and 13.  Please also see claims 12-13 for detailed analysis.
	As to claim 15, Josse teaches the display device of claim 13, further comprising said upwardly facing light (Josse, FIG. 5, “diodes 40”) being annular (Josse, see FIGS. 1-2).  Examiner renders the same motivation as in claim 4.
	As to claim 16, it recites the similar limitations as in claim 15, but recites “downwardly facing” in place of “upwardly facing” lights.  Josse teaches them, and Examiner renders the same motivation as in claim 4.  Please also see claim 15 for detailed analysis.
	As to claim 17, it recites substantially the entire limitations recited in claims 1 to 16 altogether, and Munechika in view of Scannell, Lemons, Josse and Cheng teaches them.  Examiner renders the same motivations as in claims 2, 4-5, 11 and 13, respectively for corresponding limitations.  Please see claims 1 to 16 above for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Scannell, JR. (US 2005/0185398 A1) teaches the concept of interchangeable, modular lamp and vase that can communicate each other (e.g., see FIGS. 1-36).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 26, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***